Henderson, J.,
dissenting. — I dissent for the reasons given in the adjudication, which are further supported by the reasoning of Mr. Justice Kephart in Gordon v. Union Trust Co., 308 Pa. 493.
In the instant case, the death of Thacher was equivalent to an assignment for the benefit of creditors and other parties in interest: Strouse v. Lawrence, Admin’x, 160 Pa. 421. Likewise, the insolvency of the bank fixed all rights of its creditors.
The account of the decedent was closed and reduced to the possession of the ancillary executor, scores of deposits and withdrawals were made, and this fund is held in trust for his creditors and distributees at the domicile.
Likewise, upon the insolvency of the bank the note of this decedent passed to the secretary of banking in trust for the creditors of the bank.
The funds held in trust for the creditors and parties in interest in the Thacher estate cannot be set off against funds held in trust for the creditors of the bank. See Laighton et al., Exec’rs, v. Brookline Trust Co., 225 Mass. 458.
I would dismiss the exceptions.